Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 1, 2019

                                      No. 04-19-00324-CV

                   IN THE INTEREST OF Z.K.W. ET AL., CHILDREN,

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-02567
                          Honorable Monique Diaz, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order terminating the appellant’s parental rights which
must be disposed by this court within 180 days of the date the notice of appeal is filed. TEX. R.
JUD. ADMIN. 6.2. The appellant’s brief was originally due on July 1, 2019, and the appellant
filed a motion requesting an extension of time of twenty days. We granted the motion, extending
the deadline to July 22, 2019. On July 26, 2019, the appellant filed a motion requesting an
additional twelve days.

        After consideration, we GRANT the appellant’s motion for extension of time to file a
brief and ORDER the appellant to file his brief on or before August 5, 2019. Given the time
constraints governing the disposition of this appeal, further requests for extensions of time will
be disfavored.



                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of August, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court